  Case 7:20-cv-00267 Document 44 Filed on 04/19/21 in TXSD Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

UNITED STATES OF AMERICA,          §
                                   §
      Plaintiff,                   §
                                   §
v.                                 §               CASE NO. 7:20-CV-267 (Lead)
                                   §               (consolidated case with Case No.
                                   §               7:20-CV-427; Tract RGV-RGC-
                                   §               2044)
                                   §
0.665 ACRES OF LAND, more or less, §
situate in STARR COUNTY, STATE     §
OF TEXAS; and ALMA NORA IBARRA, §
et al.,                            §
                                   §
      Defendants.                  §

ORIGINAL ANSWER, AFFIRMATIVE DEFENSES, AND JURY DEMAND OF
    DEFENDANTS ALMA NORA IBARRA, AARON SANDOVAL, JR.,
JUAN LUIS SANDOVAL, JAIME JOEL SANDOVAL, RODOLFO SANDOVAL,
   RICARDO SANDOVAL, ELMA GRIMALDO, VANESSA WOOLSEY,
             AARON SANDOVAL, KARIDTH SANDOVAL,
  VICENTE SANDOVAL, REBA SANDOVAL, AND ABEL SANDOVAL, II

       COMES NOW ALMA NORA IBARRA, AARON SANDOVAL, JR., JUAN LUIS

SANDOVAL, JAIME JOEL SANDOVAL, RODOLFO SANDOVAL, RICARDO SANDOVAL, ELMA

GRIMALDO, VANESSA WOOLSEY, AARON SANDOVAL, KARIDTH SANDOVAL, VICENTE

SANDOVAL, REBA SANDOVAL, and ABEL SANDOVAL, II, Defendants in Case No. 7:20-CV-

427, now consolidated in this Cause by the Court’s Order (Dkt. No. 33) herein, and files

this, their Original Answer, Affirmative Defenses, and Jury Demand in response to

Plaintiff’s Complaint in Condemnation and Declaration of Taking, and would show the

Court as follows:

                DEFENDANTS’ RESPONSES TO COMPLAINT IN
                     CONDEMNATION (DOCUMENT 1)




                                          -1-
  Case 7:20-cv-00267 Document 44 Filed on 04/19/21 in TXSD Page 2 of 8




       1.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 1.

       2.      The allegations in paragraph 2 are jurisdictional in nature and do not

necessitate a response. Subject thereto, to the extent a response is necessary, Defendants

admit the allegations in paragraph 2, subject to objections and defenses set forth

hereinafter.

       3.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 3.

       4.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 4.

       5.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 5.

       6.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 6.

       7.      Defendants admit that Plaintiff has alleged the amount of its estimate of just

compensation for the property acquired in Paragraph 7 but deny it is the appropriate or

final just compensation including damages to be awarded in this matter for the acquisition

in question. To the extent necessary, Defendants deny the allegations of Paragraph 7.

       8.      Defendants admit they are interested parties in this matter as alleged in

Paragraph 8 and are without knowledge sufficient to form a belief as to the truth of

remaining allegations in Paragraph 8.

       9.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 9.




                                            -2-
  Case 7:20-cv-00267 Document 44 Filed on 04/19/21 in TXSD Page 3 of 8




DEFENDANTS’ RESPONSE TO DECLARATION OF TAKING (DOCUMENT 2)

       1.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 1.

       2.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 2.

       3.      Defendants are without knowledge sufficient to form a belief as to the truth

of allegations in Paragraph 3, 4, and 5.

       4.      Defendants admit that Plaintiff has alleged and deposited the amount of its

estimate of just compensation for the property acquired in Paragraph as alleged in

Paragraph 6 but deny it is the appropriate or final just compensation including damages to

be awarded in this matter for the acquisition in question. To the extent necessary,

Defendants deny the remaining allegations of Paragraph 6.

       5.      Defendants admit they are interested parties in this matter as alleged in

Paragraph 7 and are without knowledge sufficient to form a belief as to the truth of

remaining allegations in Paragraph 7.

       6.      Defendants deny the allegations in Paragraph 8.

                   DEFENDANTS’ OBJECTIONS AND DEFENSES

       Pursuant to FED. R. CIV. P. 71.1(e)(2), Defendant sets out the following objections

and defenses to the Complaint in Condemnation and Declaration of Taking, and would

show as follows:

       1.      Plaintiff has failed to negotiate in good faith and make a good faith offer of

compensation to Defendants for the property rights being acquired. Such negotiations and

good faith offer are required of Plaintiff under the Illegal Immigration Reform and




                                            -3-
  Case 7:20-cv-00267 Document 44 Filed on 04/19/21 in TXSD Page 4 of 8




Immigrant Responsibility Act of 1996 (“IIRIRA”). The Government has failed to

meaningfully negotiate with Defendants for the property interest sought as required by the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”).

       2.      The provisions of IIRIRA require the Government to clearly define the real

property interest it seeks and then attempt to fix a price for it with the property owners. In

its Complaint, the Government has not provided an adequate description of the location,

size, dimensions, number, and type of border fence gates and the manner in which access

will work through the gates after the taking. As such, the property description in Plaintiff’s

Complaint is inadequate in that it fails to describe the property interest acquired and is

insufficient to allow Defendants to specifically identify what property rights are actually

being taken in the condemnation. In particular, in Schedule E entitled “Estate Taken”

attached to Plaintiff’s Complaint, Plaintiff vaguely alleges that Defendants will be provided

“reasonable access to and from the owners’ lands lying between the Rio Grande River and

the border barrier through opening(s) or gate(s) in the border barrier between the

westernmost mark labeled ‘Beginning’ and easternmost mark labeled ‘Ending’ depicted on

the map” set forth therein. There are no gates or access points identified. Thus, Plaintiff

has not legally described the property interest being acquired and the associated access

rights in its condemnation complaint.

       3.      Plaintiff has failed to adequately describe the property rights it seeks to

acquire through condemnation and therefore its pleadings do not adequately apprise

Defendants of what rights are sought in this lawsuit.

       4.      Plaintiff has failed to offer just and adequate compensation for the property

rights it seeks to acquire and for market value damages to Defendant’s remainder property.




                                             -4-
  Case 7:20-cv-00267 Document 44 Filed on 04/19/21 in TXSD Page 5 of 8




       5.      Plaintiff’s offer of compensation does not take into consideration the entire

parent tract of Defendant’s property and therefore does not include compensation for

damages to Defendant’s land that is impacted by Plaintiff’s taking.

       6.      Plaintiff has failed to adequately consult under the consultation clause of

the note to 8 U.S.C. § 1103. Said negotiations should be a condition prior to Plaintiff taking

possession of the property.

       7.      Plaintiff has failed to state a claim upon which relief can be granted.

       8.      Plaintiff has failed to meet all conditions precedent to the filing of a

condemnation lawsuit.

       9.      Plaintiff’s attempted taking of Defendants’ property is unconstitutional.

       10.     Defendant reserves all rights it has under 28 U.S.C. § 2412, to recover

attorney’s fees incurred in this condemnation lawsuit. See also USA v. 329.73 Acres of

Land, et al., 704 F.2d 800 (5th Cir. 1983) (en banc).

       11.     Defendants reserve the right to file additional objections and defenses if

circumstances change, when a more specific legal description of the property being

acquired is made by the Plaintiff, or any amendments to this action are filed by Plaintiff.

                                 REQUEST FOR JURY

       Defendants request a trial by jury pursuant to Fed. R. Civ. P. 71.1(h)(1)(B) of the

Federal Rules of Civil Procedure to determine just compensation of the land being taken

and the damages to the remainder property.

                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants pray that:




                                             -5-
  Case 7:20-cv-00267 Document 44 Filed on 04/19/21 in TXSD Page 6 of 8




       1.      Judgment be rendered denying Plaintiff the right to condemn Defendant’s

property;

       2.      Alternatively, if such condemnation is allowed, that Defendants be awarded

just compensation be determined in accordance with the Fifth Amendment of the United

State Constitution and all applicable statutes;

       3.      Defendants be allowed recovery of attorneys’ fees and other appropriate

litigation expenses pursuant to the Uniform Relocation Assistance and Real Property

Acquisition Policies Act of 1970, 42 U.S.C. § 4654, and the Equal Access to Justice Act,

28 U.S.C. § 2412;

       4.      Defendants request a trial by jury, pursuant to Fed. R. Civ. P. 71.1(h)(1)(B)

on the issue of just and adequate compensation; and

       5.      Defendants request the Court grant Defendant such other and further relief

to which it may be entitled.

                               Respectfully submitted,

                               BARRON, ADLER, CLOUGH & ODDO, L.L.P.
                               808 Nueces Street
                               Austin, Texas 78701
                               Ph: (512) 478-4995
                               Fax: (512) 478-6022

                               By:     /s/ Roy R. Brandys
                                       Roy R. Brandys
                                       Attorney-in-Charge
                                       Texas Bar Number 02883550
                                       Federal Admission No. 31963
                                       brandys@barronadler.com
                                       Nicholas P. Laurent
                                       Texas Bar Number 24065591
                                       Federal Admission No. 1090833
                                       laurent@barronadler.com

                               ATTORNEYS FOR DEFENDANTS,



                                             -6-
  Case 7:20-cv-00267 Document 44 Filed on 04/19/21 in TXSD Page 7 of 8




                             ALMA NORA IBARRA, AARON SANDOVAL, JR.,
                             JUAN LUIS SANDOVAL, JAIME JOEL SANDOVAL,
                             RODOLFO SANDOVAL, RICARDO SANDOVAL,
                             ELMA GRIMALDO, VANESSA WOOLSEY, AARON
                             SANDOVAL, KARIDTH SANDOVAL, VICENTE
                             SANDOVAL, REBA SANDOVAL, AND ABEL
                             SANDOVAL, II




                          CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1(d), no certificate of conference is required for this
Pleading.
                                   /s/ Roy R. Brandys
                                   Roy R. Brandys


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Defendants’

Original Answer, Affirmative Defenses, and Jury Demand was served upon opposing

counsel, to-wit:

                      ROLAND D. RAMOS
                      Assistant United States Attorney
                      Southern District of Texas No. 3458120
                      Texas Bar No. 24096362
                      1701 W. Bus. Highway 83, Suite 600
                      McAllen, TX 78501
                      Telephone: (956) 618-8004
                      Facsimile: (956) 618-8016
                      E-mail: Roland.ramos@usdoj.gov
                      -and-
                      P. CONNER KIRTLEY
                      Assistant United States Attorney
                      Southern District of Texas No. 3563689
                      Oklahoma Bar No. 32440
                      11204 McPherson Road 83, Suite 100 A
                      Laredo, Texas 78045
                      Telephone: 956-723-6523
                      Facsimile: (956) 618-8016
                      E-mail: Philip.Kirtley@usdoj.gov



                                           -7-
  Case 7:20-cv-00267 Document 44 Filed on 04/19/21 in TXSD Page 8 of 8




                       -and-
                       Manuel Muniz Lorenzi
                       Assistant United States Attorney
                       Southern District of Texas No. 3381592
                       Puerto Rico Bar No. 21246
                       1701 W. Bus. Highway 83, Suite 600
                       McAllen, TX 78501
                       Telephone: (956) 992-9435
                       Facsimile: (956) 618-8016
                       E-mail: manuel.muniz.lorenzi@usdoj.gov


by certified mail, return receipt requested, facsimile transmission, E-file submission, and/or

hand delivery, pursuant to the Federal Rules of Civil Procedure, on this the 19th day of

April, 2021.

                                       /s/ Roy R. Brandys
                                       Roy R. Brandys




                                             -8-
